Citation Nr: 1119415	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-27 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to additional education benefits under Chapter 35 Dependents' Educational Assistance Program.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran reportedly had active service from August 1964 to January 1989.  The appellant is reportedly his spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 determination by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2009, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.


FINDINGS OF FACT

1.  Effective June 28, 2006, the Veteran was awarded a permanent and total disability rating based on service-connected disability.

2.  The appellant, who is the Veteran's spouse, filed a claim for Dependents' Educational Assistance benefits under Chapter 35 in November 2008.

3.  The appellant has previously received 45 months of Dependents' Educational Assistance benefits under Chapter 35 as a dependent of her father, a Veteran.


CONCLUSION OF LAW

Entitlement to additional Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code has not been met.  38 U.S.C.A. §§ 3501, 3511, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3044, 21.3046 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of Title 38 of the United States Code and do not appear to apply in cases regarding educational benefits governed by Chapter 35.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any event, the appellant has been informed, via a January 2009 letter and August 2009 statement of the case, of the nature of the evidence needed to substantiate her claim.  She also had the opportunity to submit written argument and evidence in support of her claim.  All evidence necessary for the determination that needs to be made has been obtained.  Consequently, no further notification or assistance is necessary.  

The Board is satisfied that the facts relevant to this claim have been properly developed and there is no further action that should be undertaken to comply with the provisions of the VCAA or the implementing regulations.  Additionally, in the instant case, it is not the factual evidence that is dispositive of this appeal, but rather the interpretation and application of the governing statute.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Criteria & Analysis

For the purposes of educational assistance under Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041.

Each eligible person is entitled to educational assistance not in excess of 45 months, or the equivalent thereof in part-time training.  The period of entitlement when added to education or training received under any or all of the laws cited in § 21.4020 will not exceed 48 months of full-time educational assistance.  38 C.F.R. § 21.3044(a).

The 45 months limitation may be exceeded only in the following cases: (1) Where no charge against the entitlement is made based on a course or courses pursued by a spouse or surviving spouse under the special assistance for the educationally disadvantaged program (See § 21.3344(d)); or (2) Where special restorative training authorized under § 21.3300 exceeds 45 months.  38 C.F.R. § 21.3044(c)

The record reflects that the Veteran was awarded a permanent and total disability rating based on service-connected disability, effective June 28, 2006, and basic eligibility under Chapter 35 was established from such date.  There is no evidence on file that suggests there is any challenge to that assigned date.  Thus, per § 21.3046 the appellant had basic eligibility to receive DEA benefits for a 10-year period under Chapter 35 from the effective date of the rating, June 28, 2006, or from the date of notification, which was in November 2008.  38 C.F.R. § 21.3046(a)(2)(iii)(A)-(B).  

Each eligible person, whether made eligible by one or more of the provisions of 38 U.S.C.A. § 3501, shall be entitled to educational assistance under this chapter for an aggregate period not in excess of 45 months.  38 U.S.C.A. § 3511 (West 2002 & Supp. 2010).  

While the appellant meets the criteria for basic eligibility for entitlement to receipt of DEA benefits under Chapter 35 due to her spouse's permanent and total disability rating, the evidence of record reflects that the appellant had previously received entitlement to 45 months of DEA benefits under Chapter 35 as the dependent of her father, C.V.C., who is a Veteran.  Thus per the Chapter 35 regulations, the appellant has already received the maximum entitlement of DEA benefits under Chapter 35.  38 C.F.R. § 21.3044(a).  Her entitlement to Chapter 35 benefits was derived from her father, and thus qualifying for eligibility for Chapter 35 benefits based on her spouse creates only cumulative eligibility that neither doubles nor expands her entitlement to benefits.

The appellant has argued that the regulations do not address entitlement to Chapter 35 benefits in the case of a dependent of a parent and a dependent of a spouse.  The appellant argues that an eligible person is entitled to 45 months of education benefits for each sponsor, thus in this case she believes she is entitled to 45 months as a dependent of her father, and 45 months as a dependent of her husband.

However, the provisions of 38 U.S.C.A. § 3511 clearly limit an eligible dependent to 45 months of education, regardless of whether the person is eligible under one or more provisions of 38 U.S.C.A. § 3501.  The appellant was initially an "eligible person" derived from her status as a "child" of a permanently and totally disabled veteran, and then was an "eligible person" derived from her status as a "spouse" of a permanently and totally disabled veteran.  However, she has already exhausted all 45 months of education benefits derived from her status of a child of a permanently and totally disabled veteran.  Regardless of how many other provisions of 38 U.S.C.A. § 3501 she is eligible for education benefits, those benefits have already been used.  .

Based on a reading of the applicable law, the Board finds that while the appellant is an "eligible person" for entitlement to Chapter 35 benefits due to her father's service and rating, and due to her husband's service and rating, she is only entitled to educational assistance totaling 45 months which have been used in full.  38 C.F.R. § 21.3044.  The appellant has not shown, nor is the Board aware, of any basis to exempt her from application of this regulation.  

While the Board acknowledges the appellant's contentions in support of her appeal, and commends her for seeking an education, the regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 35 educational assistance benefits are clear and specific, and the Board is bound by these criteria.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  Therefore, the Board must find that the appellant has received the maximum educational assistance under Chapter 35, and her claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. 426.  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.



ORDER

Entitlement to education benefits under Chapter 35 Dependents' Educational Assistance Program is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


